Determination unanimously confirmed and petition dismissed. Memorandum: The misbehavior report, prepared by a correctional officer who was a witness to the incident in question, constitutes substantial evidence that petitioner violated institutional rules prohibiting fighting and disobeying an order of facility personnel (see, People ex rel. Vega v Smith, 66 NY2d 130). Matters of credibility are for the Hearing Officer to resolve (see, Matter of Perez v Wilmot, 67 NY2d 615; Matter of Curl v Kelly, 125 AD2d 948). (Appeal from article 78 proceeding transferred by order of Supreme Court, Wyoming County, Dadd, J.) Present— Dillon, P. J., Callahan, Green, Balio and Lawton, JJ.